DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest an insulating glazing system including at least two glass panes and a spacer element with a closed volume there between, a light ray shielding device including a plurality of transparent areas allowing the passage of incident light rays with a given angle of incidence, whereas light rays having other angles of radiation are unable to pass through said plurality of transparent areas, a plurality of non-transparent areas which are configured to block the passage of light rays, said non-transparent areas defining a first surface and a second surface opposite to the first surface, said light ray shielding device being situated within said volume, support means connected to said spacer and operably associated with said light ray shielding device in supporting relationship thereto, said light ray shielding device comprises a layer having retroreflective properties, said layer at least partially covering one or both of said first and second surfaces of at least one of said areas of said plurality of non-transparent areas of said light ray shielding device and wherein said layer with retroreflective properties comprises a paint and a plurality of microspheres, each microsphere of said plurality of microspheres is configured to return said incident light rays.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        09/11/2021